Case 1:21-cv-10981-WGY Document1 Filed 06/11/21 Page 1of4

UNITED STATES DISTRICT COURT

for the

District of Massachusetts

 

 

 

) Case
)
George Artem )
Plaintiff )
-y-
)
)
)
)
)
New England Law | Boston, Scott Brown in his ) _ s =
+ ‘ . ) eo m~ a
official capacity as President and Dean a Oo
Defendant(s) ) = Q = c=
e3 —- gm
Qa —_ om
mao 2 3°
oe SS =
a
COMPLAINT ™~
I. Parties

Plaintiff, Mr. George Artem is a citizen of Washington State, a student at New England Law | Boston,
enrolled under an unconditional scholarship, and a contract employee with the Commonwealth of
Massachusetts Executive Office of Health & Human Services.

Defendant, New England Law | Boston is a private law school incorporated in Massachusetts with its

principal place of business in Boston, MA 02241. Scott Brown acts in an official capacity as President and
Dean of New England Law | Boston.

IL. Basis for Jurisdiction

This Court has jurisdiction under Article ITI of the Constitution of the United States and pursuant to 28 U.S.
Code § 1331 and 28 U.S. Code § 1332.
Til.

10.

Ll.

Case 1:21-cv-10981-WGY Document1 Filed 06/11/21 Page 2 of 4

Statement of the Claim

On or about January 15, 2020, New England Law | Boston Chief Enrollment Officer offered Mr.
Artem the Sandra Day O’Connor Scholarship, covering full tuition worth more than $152,000 with a
“no strings attached” policy.

Per the conditions of the initial offer, Mr. Artem applied to New England Law | Boston, on or about
January 19, 2020, and was offered admission and the Sandra Day O’Connor Scholarship on January
28, 2020.

On or about April 9, 2020, Mr. Artem submitted a seat deposit to reserve his place in New England
Law | Boston’s class of 2024.

In significant reliance on the offer and acceptance of the unconditional Sandra Day O’Connor
scholarship, Mr. Artem moved across the country from Seattle, WA to Boston, MA in the Summer of
2020 to attend New England Law | Boston.

Mr. Artem attended the first year of law school in the defendant’s evening program in order for him
to be able to support himself with a full-time job during the day.

Over the course of Mr. Artem’s first year, defendant introduced conditions of attendance of in person
course offerings including social distancing, mask and face covering requirements, bi-weekly PCR
testing, and ConvenientMD health information screening requirements for entry to the building
where courses were offered.

Defendant, not having announced a policy concerning the requirement of emergency use authorized
Sars-Cov-2, COVID-19 experimental mRNA injections for return to campus in the Fall of 2021; on
May 14, 2021, Mr. Artem requested ethical, philosophical, or religious exemptions to any Sars-CoV-
2, COVID-19 requirements that may be part of the defendant’s return to campus policy.

On May 25, 2021, Mr. Artem sent defendant an email, urging defendant to act in the best interest of
the New England Law | Boston student body, and to advise students of their right to refuse the
experimental mRNA, Sars-CoV-2, COVID-19 injections.

On May 28, 2021, defendant announced a discriminatory revised testing and social distancing policy,
requiring proof of experimental mRNA injection, effectively requiring Mr. Artem to wear a mask,
comply with the previous PCR testing policy and socially distance while on campus, thereby
repudiating its promise to Mr. Artem that his scholarship would be unconditional, amounting to
intimidation, medical discrimination, disregard for informed consent by omission, and breach of
contract.

On June 1, 2021, Mr. Artem sent defendant an email, urging defendant to retract its policy and act in
the best interest of the New England Law | Boston student body, to affirmatively advise students of
their rights to refuse emergency use authorized mRNA Sars-CoV-2, COVID-19 experimental
injections and any additional experimental treatments or devices.

On June 3, 2021, Mr. Artem again requested defendant to retract or modify its policy per his June 1*
email.
Case 1:21-cv-10981-WGY Document1 Filed 06/11/21 Page 3 of 4

12. On June 7, 2021, Mr. Artem again advised defendant that there are indeed still many unknown risks
related to the experimental mRNA injections including the possibility of antibody dependent
enhancement, reproductive and autoimmune risks, and spike protein toxicity and urged defendant to
retract their policy and affirmatively advise students of their right to reject experimental MRNA
injections.

13. On June 11, 2021, after not having received any acknowledgement, or having heard from the
defendant, Mr. Artem filed this compliant.

IV. Relief

Mr. George Artem requests a preliminary injunction on the defendant’s discriminatory and unlawful revised
testing and social distancing policy as part of its return to campus policy for the Fall of 2021.

In the alternative, Mr. Artem requests relief from damages associated with his reliance on and expectation of his
contract with the defendant, and the defendant’s repudiation including but not limited to any tuition costs
associated with attaining the degree of juris doctor in as much as was awarded under the unconditional Sandra
Day O’Connor scholarship, relocation costs and lost wages associated with lost employment resultant from
relocation.

Vv. Certification

I certify that the contents of this complaint, to the best of my knowledge, information, and belief, is compliant
with the Federal Rules of Civil Procedure.

June 11", 2021

HSH

George Artem

Pro Se

38 Grove Street #B

Boston, MA 02114
206.953.6231

georgeartem | @outlook.com
Case 1:21-cv-10981-WGY Document1 Filed 06/11/21 Page 4 of 4

CERTIFICATE OF SERVICE

I certify that on the 11" day of June 2021, service was made of a copy of the foregoing Complaint by
United States Registered Mail and e-mail on New England Law | Boston and Scott Brown in his official
capacity as President and Dean at 154 Stuart Street, Boston, MA 02116.

June 11", 2021

HSH

George Artem

Pro Se

38 Grove Street #B
Boston, MA 02114
206.953.6231

georgeartem 1 @outlook.com
